Exhibit 10.1 LEASE AGREEMENT THIS LEASE AGREEMENT (hereinafter referred to as the "Agreement") made andentered into this 1st day of October, 2012, by and between Darryl Skinner, whoseaddress is 26308 Virtuoso (hereinafter referred to as "Lessor") and Sport Stix, Inc.(hereinafter referred to as "Lessee"). WITNESSETH: WHEREAS, Lessor is the fee owner of certain real property being, lying and situate inOrange County, California, such real property having a street address of 26308 Virtuoso. WHEREAS, Lessor is desirous of leasing the Premises to Lessee upon the terms andconditions as contained herein; and WHEREAS, Lessee is desirous of leasing the Premises from Lessor on the terms andconditions as contained herein; NOW, THEREFORE, for consideration, the receipt and sufficiency of which is herebyacknowledged, the parties hereto hereby agree as follows: 1.TERM. Lessor leases to Lessee and Lessee leases from Lessor the above describedPremises together with any and all appurtenances thereto, for a term of twelve (12)months, such term beginning on October 1, 2012 and ending September 30, 2013. 2.RENT. The total per month is due on the 1st day of each month in equal installmentsof FIVE HUNDRED TWENTY FIVE DOLLARS ($525.00). All such payments shall bemade to Lessor at Lessor's address as set forth in the preamble to this Agreement on orbefore the due date and without demand. 3.USE OF PREMISES. The Premises shall be used and occupied by Lessee and anyother directors of the Lessor exclusively as a commercial dwelling, and no part of thePremises shall be used at any time during the term of this Agreement by Lessee for thepurpose of private single family dwelling. Lessee shall comply with any and all laws,ordinances, rules and orders of any and all governmental or quasi-governmentalauthorities affecting the cleanliness, use, occupancy and preservation of the Premises. 4.CONDITION OF PREMISES. Lessee stipulates, represents and warrants that Lesseehas examined the Premises, and that they are at the time of this Lease in good order,repair, and in a safe, clean and tenantable condition. 5.ASSIGNMENT AND SUB-LETTING. Lessee shall not assign this Agreement, or sub­let or grant any license to use the Premises or any part thereof without the prior writtenconsent of Lessor. A consent by Lessor to one such assignment, sub-letting or licenseshall not be deemed to be a consent to any subsequent assignment, sub-letting or license.An assignment, sub-letting or license without the prior written consent of Lessor or anassignment or sub-letting by operation of law shall be absolutely null and void and shall,at Lessor's option, terminate this Agreement. 6.ALTERATIONS AND IMPROVEMENTS. Lessee shall make no alterations to thebuildings or improvements on the Premises or construct any building or make any otherimprovements on the Premises without the prior written consent of Lessor. Any and allalterations, changes, and/or improvements built, constructed or placed on the Premises byLessee shall, unless otherwise provided by written agreement between Lessor and Lessee,be and become the property of Lessor and remain on the Premises at the expiration orearlier termination of this Agreement. 7.NON-DELIVERY OF POSSESSION. In the event Lessor cannot deliver possession ofthe Premises to Lessee upon the commencement of the Lease term, through no fault ofLessor or its agents, then Lessor or its agents shall have no liability, but the rental hereinprovided shall abate until possession is given. Lessor or its agents shall have thirty (30)days in which to give possession, and if possession is tendered within such time. Lesseeagrees to accept the demised Premises and pay the rental herein provided from that date.In the event possession cannot be delivered within such time, through no fault of Lessoror its agents, then this Agreement and all rights hereunder shall terminate. 8.HAZARDOUS MATERIALS. Lessee shall not keep on the Premises any item of adangerous, flammable or explosive character that might unreasonably increase the dangerof fire or explosion on the Premises or that might be considered hazardous or extrahazardous by any responsible insurance company. 9.UTILITIES. Lessee shall be responsible for arranging for and paying for all utilityservices required on the Premises. 10.MAINTENANCE AND REPAIR; RULES. Lessee will, at its sole expense, keep andmaintain the Premises and appurtenances in good and sanitary condition and repairduring the term of this Agreement and any renewal thereof. Without limiting thegenerality of the foregoing, Lessee shall: (a)Not obstruct the driveways, sidewalks, courts, entry ways, stairs and/or halls,which shall be used for the purposes of ingress and egress only; (b)Keep all windows, glass, window coverings, doors, locks and hardware ingood, clean order and repair; (c) Not obstruct or cover the windows or doors; (d)Not leave windows or doors in an open position during any inclementweather; (e)Not cause or permit any locks or hooks to be placed upon any door or windowwithout the prior written consent of Lessor; (f)Keep all air conditioning filters clean and free from dirt; (g)Keep all lavatories, sinks, toilets, and all other water and plumbing apparatusin good order and repair and shall use same only for the purposes for which theywere constructed. Lessee shall not allow any sweepings, rubbish, sand, rags, ashesor other substances to be thrown or deposited therein. Any damage to any suchapparatus and the cost of clearing stopped plumbing resulting from misuse shallbe borne by Lessee; (h)And Lessee's directors and guests shall at all times maintain order in thePremises and at all places on the Premises, and shall not make or permit any loudor improper noises, or otherwise disturb other tenants; (i)Deposit all trash, garbage, rubbish or refuse in the locations provided thereforand shall not allow any trash, garbage, rubbish or refuse to be deposited orpermitted to stand on the exterior of any building or within the common elements; 11.DAMAGE TO PREMISES. In the event the Premises are destroyed or renderedwholly untenantable by fire, storm, earthquake, or other casualty not caused by thenegligence of Lessee, this Agreement shall terminate from such time except for thepurpose of enforcing rights that may have then accrued hereunder. The rental providedfor herein shall then be accounted for by and between Lessor and Lessee up to the time ofsuch injury or destruction of the Premises, Lessee paying rentals up to such date andLessor refunding rentals collected beyond such date. Should a portion of the Premisesthereby be rendered untenantable, the Lessor shall have the option of either repairingsuch injured or damaged portion or terminating this Lease. In the event that Lessorexercises its right to repair such untenantable portion, the rental shall abate in theproportion that the injured parts bears to the whole Premises, and such part so injuredshall be restored by Lessor as speedily as practicable, after which the full rent shallrecommence and the Agreement continue according to its terms. 12.INSPECTION OF PREMISES. Lessor and Lessor's agents shall have the right at allreasonable times during the term of this Agreement and any renewal thereof to enter thePremises for the purpose of inspecting the Premises and all buildings and improvementsthereon. And for the purposes of making any repairs, additions or alterations as may bedeemed appropriate by Lessor for the preservation of the Premises or the building. Lessorand its agents shall further have the right to exhibit the Premises and to display the usual"for sale", "for rent" or "vacancy" signs on the Premises at any time within forty-five (45)days before the expiration of this Lease. The right of entry shall likewise exist for thepurpose of removing placards, signs, fixtures, alterations or additions, but do not conformto this Agreement or to any restrictions, rules or regulations affecting the Premises. 13.SUBORDINATION OF LEASE. This Agreement and Lessee's interest hereunder areand shall be subordinate, junior and inferior to any and all mortgages, liens orencumbrances now or hereafter placed on the Premises by Lessor, all advances madeunder any such mortgages, liens or encumbrances (including, but not limited to, futureadvances), the interest payable on such mortgages, liens or encumbrances and any and allrenewals, extensions or modifications of such mortgages, liens or encumbrances. 14.SURRENDER OF PREMISES. Upon the expiration of the term hereof. Lessee shallsurrender the Premises in as good a state and condition as they were at thecommencement of this Agreement, reasonable use and wear and tear thereof anddamages by the elements excepted. 15.QUIET ENJOYMENT. Lessee, upon payment of all of the sums referred to herein asbeing payable by Lessee and Lessee's performance of all Lessee's agreements containedherein and Lessee's observance of all rules and regulations, shall and may peacefully andquietly have, hold and enjoy said Premises for the term hereof. 16.INDEMNIFICATION. Lessor shall not be liable for any damage or injury of or to theLessee, Lessee's family, guests, invitees, agents or employees or to any person enteringthe Premises or the building of which the Premises are a part or to goods or equipment, orin the structure or equipment of the structure of which the Premises are a part, and Lesseehereby agrees to indemnify, defend and hold Lessor harmless from any and all claims orassertions of every kind and nature. 17.DEFAULT. If Lessee fails to comply with any of the material provisions of thisAgreement, other than the covenant to pay rent, or of any present rules and regulations orany that may be hereafter prescribed by Lessor, or materially fails to comply with anyduties imposed on Lessee by statute, within seven (7) days after delivery of written noticeby Lessor specifying the non-compliance and indicating the intention of Lessor toterminate the Lease by reason thereof, Lessor may terminate this Agreement. If Lessee fails to pay rent when due and the default continues for seven (7) daysthereafter, Lessor may, at Lessor's option, declare the entire balance of rent payablehereunder to be immediately due and payable and may exercise any and all rights andremedies available to Lessor at law or in equity or may immediately terminate thisAgreement. 18.LATE CHARGE. In the event that any payment required to be paid by Lesseehereunder is not made within three (3) days of when due, Lessee shall pay to Lessor, inaddition to such payment or other charges due hereunder, a "late fee" in the amount ofSEVENTY FIVE DOLLARS ($75.00). 19.ABANDONMENT. If at any time during the term of this Agreement Lesseeabandons the Premises or any part thereof, Lessor may, at Lessor's option, obtainpossession of the Premises in the manner provided by law, and without becoming liableto Lessee for damages or for any payment of any kind whatever. Lessor may, at Lessor'sdiscretion, as agent for Lessee, relet the Premises, or any part thereof, for the whole orany part thereof, for the whole or any part of the then unexpired term, and may receiveand collect all rent payable by virtue of such reletting, and, at Lessor's option, holdLessee liable for any difference between the rent that would have been payable under thisAgreement during the balance of the unexpired term, if this Agreement had continued inforce, and the net rent for such period realized by Lessor by means of such reletting. IfLessor's right of reentry is exercised following abandonment of the Premises by Lessee,then Lessor shall consider any personal property belonging to Lessee and left on thePremises to also have been abandoned, in which case Lessor may dispose of all suchpersonal property in any manner Lessor shall deem proper and Lessor is hereby relievedof all liability for doing so. 20.ATTORNEYS' FEES. Should it become necessary for Lessor to employ an attorneyto enforce any of the conditions or covenants hereof, including the collection of rentals orgaining possession of the Premises, Lessee agrees to pay all expenses so incurred,including a reasonable attorneys' fee. 21.RECORDING OF AGREEMENT. Lessee shall not record this Agreement on thePublic Records of any public office. In the event that Lessee shall record this Agreement,this Agreement shall, at Lessor's option, terminate immediately and Lessor shall beentitled to all rights and remedies that it has at law or in equity. 22.GOVERNING LAW. This Agreement shall be governed, construed and interpretedby, through and under the Laws of the State of California. 23.SEVERABILITY. If any provision of this Agreement or the application thereof shall,for any reason and to any extent, be invalid or unenforceable, neither the remainder ofthis Agreement nor the application of the provision to other persons, entities orcircumstances shall be affected thereby, but instead shall be enforced to the maximumextent permitted by law. 24.BINDING EFFECT. The covenants, obligations and conditions herein contained shallbe binding on and inure to the benefit of the heirs, legal representatives, and assigns ofthe parties hereto. 25.DESCRIPTIVE HEADINGS. The descriptive headings used herein are forconvenience of reference only and they are not intended to have any effect whatsoever indetermining the rights or obligations of the Lessor or Lessee. 26.CONSTRUCTION. The pronouns used herein shall include, where appropriate, eithergender or both, singular and plural. 27.NON-WAIVER. No indulgence, waiver, election or non-election by Lessor under thisAgreement shall affect Lessee's duties and liabilities hereunder. 28.MODIFICATION. The parties hereby agree that this document contains the entireagreement between the parties and this Agreement shall not be modified, changed, alteredor amended in any way except through a written amendment signed by all of the partieshereto. IN WITNESS WHEREOF, the parties have caused these presents to be duly executed:As to Lessor this 1st day of October, 2012. Witnesses: “Lessor” /s/ Angela Todd /s/ Darryl Skinner Darryl Skinner As to Lessee this 1st day of October, 2012. Witnesses: “Lessor” /s/ Angela Todd /s/ Charles Todd Charles Todd
